Citation Nr: 1537134	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-35 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1945 to March 1969.  The Veteran died in February 2011, and the Appellant is the Veteran's surviving spouse.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

In March 2014, the RO contacted the Appellant concerning the inability to find her substantive appeal and uncertainty as to whether she wished to have a Board hearing.  The Appellant responded with a copy of a VA Form 9, which indicated that she did not wish to have a Board hearing.  

It is noted that the Appellant submitted a copy of her marriage certificate which is in German.  As the certificate is not relevant to the issue considered herein, translation of the document is not required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's certificate of death states that the Veteran died in February 2011 at his home.  The immediate cause of death was cardiorespiratory arrest, with onset twenty-five minutes before death.  The Veteran was not service-connected for a disability at the time of his death.  

The Appellant contends that the Veteran had prostate cancer, coronary vascular disease, chronic obstructive pulmonary disease (COPD), claudication, pulmonary fibrosis, cardiomegaly, BPH [benign prostatic hypertrophy/ hyperplasia], and renal insufficiency, that these disabilities were allegedly related to service, including as a result of exposure to herbicides, and that these disabilities caused or contributed to the Veteran's death.  See e.g., February 2013 Appellant statement.  Further, the Veteran's service personnel records show, and VA has conceded, that the Veteran did have service in the Republic of Vietnam during the requisite period during which exposure to herbicides may be presumed.  See November 2013 statement of the case.    

These facts are pertinent to the claim and raise additional medical questions.  Accordingly, a VA medical opinion should be obtained to determine whether the Veteran's disability or disabilities that may be presumed service-connected caused or contributed to his death.  The examiner should also be asked to determine if the Veteran's other disabilities were etiologically related to service and, if so, whether such disabilities caused or contributed to the Veteran's death.  See DeLaRosa v. Peake, 505 F.3d 1319 (Fed. Cir. 2009); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that she submit or authorize the release of outstanding relevant treatment records, specifically to include records from Dr. Jarrell (see October 2009 treatment record from Dr. Chipman (indicating that Dr. Jarrell was treating the benign prostatic hypertrophy/ hyperplasia) and any other private treatment provider whose records are relevant and not already of record.  
 
Request that she authorize the release of any non-VA treatment records.   Make attempts to obtain identified records.  All attempts to fulfill this development should be documented in the claims file.  

2.  Request Martin Army Hospital records from April 1969 for January 2005 from the NPRC.  These records should be requested as TRICARE/military retirement records.  

3.  Obtain all outstanding relevant VA treatment records.  

4.  After completing the above development, obtain a VA medical opinion.  Make the claims file available to the examiner for review of the case (including records in Virtual VA and VBMS).  The examiner is asked to note that this case review took place.    

For purposes of the requested opinions below, the examiner is asked to consider the nature and diagnoses of each of the Veteran's disabilities at any point prior to death.  

a. The examiner is asked to indicate whether the Veteran had disabilities that are subject to the presumption of service connection due to herbicide exposure under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), to include prostate cancer, respiratory cancer and/or ischemic heart disease.  

The examiner's attention is invited to the medical evidence showing a history of lung mass.  See e.g., February 2006 private chest x-ray; see also November 2013 Form 9 (Appellant argues that this mass was lung cancer).  

b. Regarding any disability of the Veteran that is subject to the presumption of service connection due to herbicide exposure, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability) that any such disability contributed substantially or materially to his death, combined to cause death, or aided or lent assistance to the production of death.  

c. If the answer to the above question is negative, and regarding any disability of the Veteran's that is not subject to the presumption of service connection due to herbicide exposure, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability) that such disability was etiologically related to service, including as a result of the Veteran's presumed exposure to herbicides.

If any such disability was etiologically related to service, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability) that any such disability contributed substantially or materially to the Veteran's death, combined to cause death, or aided or lent assistance to the production of death.  

The examiner's attention is invited to the following:

a. The Appellant's lay contentions that the Veteran's COPD, claudication, pulmonary fibrosis, cardiomegaly, BPH, and renal insufficiency are related to service and caused or contributed to the Veteran's death.

b. The certificate of death showing that cardiorespiratory arrest was the immediate cause of death.

c. The March 2004 private treatment record from Dr. Patel and other medical evidence showing a mass in the left upper lobe.

d. The Veteran's history of respiratory problems in service and after service, to include his in-service history of recurrent bronchitis (e.g., September 1954, September 1958, February 1961, September 1964); 1963 x-ray showing mass in the lung, and pneumonia of the left upper lobe in February 1957 and March 1957 (with clinical hospital records)).   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

5.  After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




